DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/28/2021 has been entered.

Claim Objections
Claim 21 is objected to because of the following informalities:  Claim 21 recites “the part” which should be “the automotive part”.  Appropriate correction is required.
Claim 22 is objected to because of the following informalities: Applicant is advised that should claim 19 be found allowable, claim 22 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-10, 12-16, 18, 19, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Asthana et al. (US 2007/0045893 A1) in view of Walker (US 2008/0138609 A1 cited in IDS) and Loucka et al. (US 6,579,356 B2 cited in IDS).

Regarding claims 1, 2, 5-10, 15, 16, 18, 19, 21 and 22, Asthana et al. disclose a multilayer film (multilayer part) comprising a weatherable layer 102 comprising a polyester-polycarbonate composition (substrate layer), a layer 202 comprising a polycarbonate composition (polycarbonate layer), a layer 302 comprising a polycarbonate composition (fixing layer comprising polymer) (see Figure 3 and paragraph 0111). At least one of polycarbonate compositions of layer 202 and layer 302 comprises visual effect filler (see paragraphs 0111, 0042). That is, layer 202 comprises polycarbonate composition comprising visual effect filler. Given that the weatherable layer (substrate layer) comprise a polyester-polycarbonate composition and given that layer 202 comprises polycarbonate composition and visual effect filler (polycarbonate layer), the weatherable layer (substrate layer) comprises a polycarbonate composition different from that of the layer 202 (polycarbonate layer). Further, a protective layer (coating layer) can be provided on either or both faces of multilayer film (see paragraphs 0110, 0111). Accordingly, Asthana et al. disclose a multilayer film comprising a protective layer (coating layer), a weatherable layer (substrate layer), a layer comprising polycarbonate composition and visual effect filler (polycarbonate layer) and a layer comprising polycarbonate composition (fixing layer).
Further, article which can be made which comprise the multilayer film include exterior components of automotive such as roofs (see paragraph 0113). That is, an exterior automotive part having a layer formed using the multilayer part, wherein the multilayer part is roof. This also reads on an automotive part that is a roof.
The polycarbonate composition comprising a polycarbonate and a visual effect filler comprises the visual effect filler in an amount of about 0.01 to about 25 parts by weight per 100 parts by weight of polycarbonate resin (see paragraphs 0013, 0042, 0044). The polycarbonate composition comprises dyes such as coumarin dye in an amount of about 0.001 to about 5 parts by weight per 100 parts by weight of polycarbonate resin (see paragraphs 0045, 0046). The polycarbonate comprises UV absorbing additive such as 2-(2-hydroxy-5-tert-octylphenyl)-
Accordingly, the polycarbonate composition comprises 74.9 to 99.9 wt% of polycarbonate polymer (74.9 = 100/133.5 x 100 and 99.9 = 100/100.1 x 100), 0.01 to 18.7 wt% of visual effect filler (0.01 = 100/100.1 x 100 and 18.7 = 25/133.5 x 100), 0.001 to 3.7 wt% of dye (0.001 = 0.001/100.1 x 100 and 3.7 = 5/133.5 x 100), 0.1 to 0.37 wt% of UV absorbing additive (0.1 = 0.1/100.1 x 100 and 0.37 = 0.5/133.5 x 100) and  0.001 to 2.2 wt% of thermal stabilizers (0.001 = 0.001/100.1 x 100 and 2.2 = 3/133.5 x 100).
Asthana et al. disclose thermal stabilizer (heat stabilizer) in amount of 0.001 to 2.2 wt%, wherein thermal stabilizer can be combination of tris(di-t-butylphenyl)phosphite and octadecyl-3-(3,5-di-tert-butyl-4-hydroxyphenyl) propionate as noted above. Therefore, it would have been obvious to one of ordinary skill in the art to use 0.0005 to 1.1 wt % of each of tris(di-t-butylphenyl)phosphite and octadecyl-3-(3,5-di-tert-butyl-4-hydroxyphenyl) propionate. Given that present claim recites octadecyl-3-(3,5-di-tert-butyl-4-hydroxyphenyl) propionate as antioxidant, the amount of antioxidant disclosed by Asthana et al. is 0.0005 to 1.1 wt %. When faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that ”[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).”
Asthana et al. do not explicitly disclose polycarbonate composition (polycarbonate layer) comprising an infrared reflective additive.
Walker discloses a plastic composition comprising polycarbonate and infrared reflective pigment, dye (see Abstract and paragraphs 0025, 0028). The infrared reflective pigment can be CICP (complex inorganic colored pigment) present in amounts of no more than about 5 wt% in the plastic composition (see paragraph 0037).The improved reflection capability exhibited by CIPSs allow the pigments to produce a desired color in the visible range, and also reflect a significant portion of the IR radiation outside of the visible range (see paragraph 0038). By reflecting the IR radiation the surfaces of objects containing the CICPs remain cooler under solar radiation. The CICPs exhibit much less heat build-up and much higher infrared radiation reflectance.
In light of motivation for using CICP in amounts of no more than 5 wt% disclosed by Walker as described above, it therefore would have been obvious to one of ordinary skill in the art to use CICP as infrared reflective additive in amounts of no more than 5 wt% in Asthana et al. in order to produce a desired color in the visible range and reflect a significant portion of the IR radiation outside of the visible range, to keep objects cooler under solar ration and to exhibit much less heat build-up and much higher infrared radiation reflectance, and thereby arrive at the claimed invention.
Asthana et al. in view of Walker do not disclose CICP comprises a metal mixed oxide such as chromium iron oxide or CICP Brown 29.
Loucka et al. disclose a brown CICP pigment comprising chromium oxide and iron oxide (i.e. mixed metal oxide) that possess high pigment strength, good weathering characteristics, high tinting strength, high temperature resistance, small particle size, stable during handling, stable to oxidation and highly dispersible (see Abstract, col. 1, 64-67 lines and col. 2, lines 21-24). The brown pigment can be added to plastic material such as polycarbonate (see col. 7, lines 21-36). When the brown pigment is incorporated in film, the brown pigment display strong 
In light of motivation for using brown CICP pigment comprising chromium oxide and iron oxide disclosed by Loucka et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use brown CICP pigment comprising chromium oxide and iron oxide of Loucka et al. as the CICP pigment in Asthana et al. in view of Walker in order to provide CICP pigment with high pigment strength, good weathering characteristics, high tinting strength, high temperature resistance, small particle size, stable during handling, stable to oxidation and highly dispersibility as well as to provide strong and bright brown color while not degrading the integrating and uniformity of the film, and thereby arrive at the claimed invention.
Asthana et al. in view of Walker and Loucka et al. do not disclose the polycarbonate composition having presently claimed property. However, given that the polycarbonate composition of Asthana et al. in view of Walker and Loucka et al. is identical to that presently claimed, it is obvious or inherent that the polycarbonate composition of Asthana et al. in view of Walker and Loucka et al. has presently claimed property.

Regarding claim 12, Asthana et al. disclose polycarbonate polymer comprises molecular weight of about 10,000 to about 200,000 (see paragraph 0020), which overlaps with Mw above 25,000 and Mw below 25,000. Further, a blend of linear polycarbonate and a branched polycarbonate can be used, i.e. blend of two polycarbonates can be used (see paragraph 0019) which would each have a molecular weight of about 10,000 to about 200,000 which overlaps the molecular weights claimed. Given that Asthana et al. disclose polycarbonate polymer comprises molecular weight of about 10,000 to about 200,000 and blend of two polycarbonates, it would have been obvious to one of ordinary skill in the art to use any molecular weight within the 

Regarding claims 13 and 14, Asthana et al. in view of Walker and Loucka et al. disclose the multilayer part comprising the polycarbonate composition (polycarbonate layer) as set forth above. Asthana et al. in view of Walker and Loucka et al. do not disclose the polycarbonate composition having presently claimed property. However, given that the polycarbonate composition of Asthana et al. in view of Walker and Loucka et al. is identical to that presently claimed, it is obvious or inherent that the polycarbonate composition of Asthana et al. in view of Walker and Loucka et al. has presently claimed property.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Asthana et al. (US 2007/0045893 A1) in view of Walker (US 2008/0138609 A1 cited in IDS) and Loucka et al. (US 6,579,356 B2 cited in IDS) as applied to claim 1 above, further in view of Momose et al. (US 7,727,418 B2 cited in IDS).

Regarding claim 3, Asthana et al. in view of Walker and Loucka et al. disclose the multilayer part comprising the polycarbonate composition (polycarbonate layer) as set forth above. Asthana et al. in view of Walker and Loucka et al. do not disclose the dye comprises Solvent Green 3 and Solvent Red 135.
Momose et al. disclose a thermoplastic composition comprising a thermoplastic polymer such as polycarbonate and a black dye (se Abstract and col. 4, lines 17-19). The black dye comprises a combination of two or more dyes that are complementary to each other and have complementary absorptions (see col. 28, lines 22-32). The combination of complementary dyes absorbs light over a greater range of wavelengths than any one of the dyes would when used 
In light of motivation for using combination of complementary dyes Solvent Green 3 and Solvent Red 135 that provide black color disclosed by Momose et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use combination of Solvent Green 3 and Solvent Red 135 in Asthana et al. in view of Walker and Loucka et al. in order to absorb light over a greater range of wavelengths as well as to provide black color, and thereby arrive at the claimed invention.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Asthana et al. (US 2007/0045893 A1) in view of Walker (US 2008/0138609 A1 cited in IDS) and Loucka et al. (US 6,579,356 B2 cited in IDS) as applied to claim 1 above, further in view of Okamoto et al. (4,902,735).

Regarding claim 11, Asthana et al. in view of Walker and Loucka et al. disclose the multilayer part comprising the polycarbonate composition (polycarbonate layer) as set forth above. Asthana et al. in view of Walker and Loucka et al. do not disclose a release agent as presently claimed and its amount.
Okamoto et al. disclose a lubricant (release agent) such as pentaerythritol stearate (stearic acid ester of pentaerythritol) can be added to the composition to improve its release properties from a mold (see col. 6, lines 43-48). The amount of the lubricant is 0.2 to 0.4 parts by weight per 100 parts by weight of polycarbonate resin for release properties and mechanical strength (see col. 6, lines 51-57). That is, the amount of lubricant is 0.2 to 0.4 wt% in the composition (0.2 = 0.2/100.2 x 100 and 0.4 = 0.4/100.4 x 100).
In light of motivation for using 0.2 to 0.4 wt% of lubricant (release agent) such as pentaerythritol stearate (stearic acid ester of pentaerythritol) disclosed by Okamoto et al. .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Asthana et al. (US 2007/0045893 A1) in view of Walker (US 2008/0138609 A1 cited in IDS), Loucka et al. (US 6,579,356 B2 cited in IDS) and Momose et al. (US 7,727,418 B2 cited in IDS).

Regarding claim 20, Asthana et al. disclose a multilayer film (multilayer part) comprising a weatherable layer 102 comprising a polyester-polycarbonate composition (substrate layer), a layer 202 comprising a polycarbonate composition (polycarbonate layer), a layer 302 comprising a polycarbonate composition (fixing layer comprising polymer) (see Figure 3 and paragraph 0111). At least one of polycarbonate compositions of layer 202 and layer 302 comprises visual effect filler (see paragraphs 0111, 0042). That is, layer 202 comprises polycarbonate composition comprising visual effect filler. Further, a protective layer (coating layer) can be provided on either or both faces of multilayer film (see paragraphs 0110, 0111). Accordingly, Asthana et al. disclose a multilayer film comprising a protective layer (coating layer), a weatherable layer (substrate layer), a layer comprising polycarbonate composition and visual effect filler (polycarbonate layer) and a layer comprising polycarbonate composition (fixing layer).
Further, article which can be made which comprise the multilayer film include exterior components of automotive such as roofs (see paragraph 0113). That is, an exterior automotive part having a layer formed using the multilayer part, wherein the multilayer part is roof. This also reads on an automotive part.
The polycarbonate composition comprising a polycarbonate, a visual effect filler, dye, UV absorbing additive and thermal stabilizers such as tris(di-t-butylphenyl)phosphite and octadecyl-3-(3,5-di-tertbutyl-4-hydroxyphenyl)propionate (i.e. antioxidant) that can be used in combination (see paragraphs 0013, 0042, 0045, 0047, 0050). 
Asthana et al. do not explicitly disclose polycarbonate composition (polycarbonate layer) comprising an infrared reflective additive.
Walker discloses a plastic composition comprising polycarbonate and infrared reflective pigment, dye (see Abstract and paragraphs 0025, 0028). The infrared reflective pigment can be CICP (complex inorganic colored pigment) present in amounts of no more than about 5 wt% in the plastic composition (see paragraph 0037).The improved reflection capability exhibited by CIPSs allow the pigments to produce a desired color in the visible range, and also reflect a significant portion of the IR radiation outside of the visible range (see paragraph 0038). By reflecting the IR radiation the surfaces of objects containing the CICPs remain cooler under solar radiation. The CICPs exhibit much less heat build-up and much higher infrared radiation reflectance.
In light of motivation for using CICP in amounts of no more than 5 wt% disclosed by Walker as described above, it therefore would have been obvious to one of ordinary skill in the art to use CICP as infrared reflective additive in amounts of no more than 5 wt% in Asthana et al. in order to produce a desired color in the visible range and reflect a significant portion of the IR radiation outside of the visible range, to keep objects cooler under solar ration and to exhibit much less heat build-up and much higher infrared radiation reflectance, and thereby arrive at the claimed invention.
Asthana et al. in view of Walker do not disclose CICP comprises a metal mixed oxide such as chromium iron oxide or CICP Brown 29.
Loucka et al. disclose a brown CICP pigment comprising chromium oxide and iron oxide (i.e. mixed metal oxide) that possess high pigment strength, good weathering characteristics, 
In light of motivation for using brown CICP pigment comprising chromium oxide and iron oxide disclosed by Loucka et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use brown CICP pigment comprising chromium oxide and iron oxide of Loucka et al. as the CICP pigment in Asthana et al. in view of Walker in order to provide CICP pigment with high pigment strength, good weathering characteristics, high tinting strength, high temperature resistance, small particle size, stable during handling, stable to oxidation and highly dispersibility as well as to provide strong and bright brown color while not degrading the integrating and uniformity of the film, and thereby arrive at the claimed invention.
Asthana et al. in view of Walker and Loucka et al. do not disclose the polycarbonate composition having presently claimed property. However, given that the polycarbonate composition of Asthana et al. in view of Walker and Loucka et al. is identical to that presently claimed, it is obvious or inherent that the polycarbonate composition of Asthana et al. in view of Walker and Loucka et al. has presently claimed property.
Asthana et al. in view of Walker and Loucka et al. do not disclose the dye comprises Solvent Green 3 and Solvent Red 135.
Momose et al. disclose a thermoplastic composition comprising a thermoplastic polymer such as polycarbonate and a black dye (se Abstract and col. 4, lines 17-19). The black dye comprises a combination of two or more dyes that are complementary to each other and have 
In light of motivation for using combination of complementary dyes Solvent Green 3 and Solvent Red 135 that provide black color disclosed by Momose et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use combination of Solvent Green 3 and Solvent Red 135 in Asthana et al. in view of Walker and Loucka et al. in order to absorb light over a greater range of wavelengths as well as to provide black color, and thereby arrive at the claimed invention.

Response to Arguments
Applicant's arguments filed 05/28/2021 have been fully considered but they are not persuasive. In light of amendments, new grounds of rejections are set forth above. All arguments are moot in light of new grounds of rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRUPA SHUKLA/Examiner, Art Unit 1787         

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787